June 14, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         ROBERT T. WALLACE, Appellant

NO. 14-12-00200-CV                      V.

               COMMISSION FOR LAWYER DISCIPLINE, Appellee
                         ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on November 29, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
ROBERT T. WALLACE.
      We further order this decision certified below for observance.